DETAILED ACTION
Status of Claims
Claims 1-23 are currently pending and have been examined in this application. This communication is the first action on the merits.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The examiner has identified method Claim 1 as the claim that represents the claimed invention for analysis and is similar to system Claim 16 and system Claim 20.
Step 2A Prong 1: Independent Claim 1 recites (abstract ideas are emphasized in bold; additional elements are considered to be parsed from the remaining abstract idea): “A method, comprising: obtaining, with a user device of a first user, contact information for a plurality of contacts stored on the user device; providing at least a portion of the contact information to a machine learning model at the user device, the machine learning model having been trained based on training data that includes user-contact interaction data for training contacts and a training user; determining, using the machine learning model at the user device, at least one potential group member for the first user from the plurality of contacts; and providing, with the user device, an option for the first user to include the at least one potential group member in a group including the first user, wherein inclusion in the group provides shared access for the at least one potential group member to content associated with an account, with a remote server, of the first user.”
The limitations, as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitations in the human mind (i.e., obtaining, providing, and determining data) of the abstract idea of forming a group from a user’s contacts. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.
Alternatively, the limitations, as drafted, are a process that, under its broadest reasonable interpretation, relates to managing relationships or interactions between people including social activities (i.e., obtaining and providing user contact information, and determining group members) of the abstract idea of forming a group from a user’s contacts. If a claim limitation, under its broadest reasonable interpretation, relates to managing relationships or interactions between people including social activities, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: These judicial exceptions are not integrated into a practical application. Limitations that are not indicative of integration into a practical application include: (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05(f)), (2) Adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05(g)), (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)). In particular, the claim recites the additional elements of a user device, a machine learning model, and a remote server (in addition to the non-transitory CRM and one or more processors of Claim 16, and the electronic device and memory of Claim 20). The computer hardware is recited at a high level of generality (i.e., generic computer(s) obtaining and providing information) such that it amounts to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent) with the judicial exceptions. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea without a practical application.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exceptions. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware (a user device, a machine learning model, and a remote server (in addition to the non-transitory CRM and one or more processors of Claim 16, and the electronic device and memory of Claim 20)) amounts to no more than mere instructions to implement an abstract idea in a conventional manner. Further, the additional elements of using computer hardware, as noted above, per MPEP 2106.05(d)(ii), are elements that describe well-understood, routine, conventional activities, for example, receiving or transmitting data over a network, and storing and retrieving information in memory. Mere instructions to implement an abstract idea on or with the use of generic computer components cannot provide an inventive concept. The claim is not patent-eligible.
Dependent claims 2-15, 17-19, and 21-23 further define the abstract idea that is present in their respective independent claims and hence are abstract for at least the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the dependent claims are directed to an abstract idea. Thus, the aforementioned claims are not patent-eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 11-22 are rejected under 35 U.S.C. 103 as being unpatentable over Nolan et al. (US-20200267110) in view of Brandt et al. (US-10909582).
Claim 1
Nolan teaches the following limitations:
A method, comprising: [([0189] device 30a is a portable device (e.g. a smart phone) carried by the user), [

providing at least a portion of the contact information to a machine learning model at the user device, the machine learning model having been trained based on training data that includes user-contact interaction data for training contacts and a training user ([0011] training user datasets representing a plurality of users may be obtained… The training user datasets may be provided to a neural network to train the neural network in a first stage to predict a set of candidate users (e.g., a list of candidate users for messaging with a user in connection with occurrence of a trigger associated with the user));

determining, using the machine learning model at the user device, at least one potential group member for the first user from the plurality of contacts ([0011] the neural network may be trained to more accurately predict one or more sets of candidate users); and

[ ([0112] a patient (i.e. the first user) consents to sharing aspects of a care plan (i.e. a therapeutic regime) with third parties (i.e. second users). The second users can sign up through the web portal 12a to receive updates for first user).

Nolan teaches a list of candidate users for messaging with a first user [0012], however, Nolan does not explicitly teach the following limitations:
obtaining… contact information for a plurality of contacts stored on the user device;

providing, with the user device, an option for the first user to include the at least one potential group member in a group including the first user,

Brandt, in the same field of endeavor, teaches the following limitations:
obtaining… contact information for a plurality of contacts stored on the user device (Col. 39 Lines 56-61 Person A may provide an identifier (e.g., an e-mail address, user ID, profile ID, screen name, contact number, or any other information that helps identify an individual or that allows the system to communicate with the individual) associated with each of Persons B and C to the provider computing system; Col. 19 Lines 21-41 The memory 116 (e.g., RAM, ROM, NVRAM, Flash Memory, hard disk storage) may store data and/or computer code for facilitating at least some of the various processes described herein, as well as one or more data repositories (which may include, e.g., database records such as user data and acquired information). In this regard, the memory 116 may store programming logic that, when executed by the processor 114, controls the operation of the device 110. The user interfaces 118 include any input (e.g., keyboard, mouse, touchscreen, microphone for voice prompts, notification LEDs, buttons, switches, etc.) and output devices (e.g., display screens, speakers for sound emission, etc.) deemed suitable for operation of the device 110. The communications interface 120 may be structured to allow the device 110 to communicate data to and from other systems (e.g., via network 145) either directly or indirectly. The user devices 110 may be mobile and non-mobile computing devices of one or more users and/or third-parties (i.e., any entities other than the service provider); Col. 38 Line 47-Col. 39 Line 3 the provider computing system 150 may be the computing system of a financial institution. Generally, the financial institution provides financial services (e.g., demand deposit accounts, credit accounts, etc.) to a plurality of customers. The financial institution may provide banking services to customers, for example, who can deposit funds into accounts, withdraw funds from accounts, transfer funds between accounts, view account balances, and the like via the provider computing system 150. In some embodiments, the provider computing system 150 and/or user devices 110 may communicate (via network 145) with one or more third party systems (not depicted). The one or more memories 154 may include an account database structured to maintain accounts associated with customers of the financial institution and to facilitate transactions associated with the accounts. The account database may store transaction data and account information, including account numbers, account balances, customer contact information, customer preferences, and other account information. As used herein, the term “transaction data” may be used to refer to data associated with a transaction such as, but not limited to, a contribution, donation, payment, debit, credit, etc. which may be associated with the account of a member of the authentication circle);

providing, with the user device, an option for the first user to include the at least one potential group member in a group including the first user (Col. 23 Line 61-Col. 24 Line 2 a user device 110 may recommend to the user that the user form an authentication circle for an identified purpose. The user may accept a proposal or recommendation, and the user device 110 may communicate with the provider computing system 150 when it is time, for example, to set up a circle and invite one or more members), wherein inclusion in the group provides shared access for the at least one potential group member to content associated with an account, with a remote server, of the first user (Col. 11 Line 56-Col. 12 Line 7 assuming the user device is a known device (e.g., the user has an instance of a mobile wallet of the provider installed on his or her phone) that requires authentication, the user can be identified and authenticated in the same manner that occurs with the mobile wallet, and there is no need for the user to provide additional identification information or account information. A back-end integration of bank systems may be used to exchange account information between banks based on the identification of the user. The provider computing system may also integrate with third party APIs and provide members of the authentication circle with group/shared access of the APIs. For example, an authentication circle that is planning a trip may access APIs for third party travel services (e.g., Travelocity, Yelp, etc.). Members of the authentication circle may therefore plan the trip as a group. Authentication circles can thus allow two or more persons shared access to one or more financial or non-financial accounts),

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the group identification capabilities of Nolan with the limitations taught by Brandt. One of ordinary skill in the art would have been motivated to make this modification for the benefit of identifying a certain goal, need, or desire of a user, and connecting the user with other users who share certain goals or attributes with that user (Brandt – Col. 23 Lines 44-57).

Claim 2
Nolan does not explicitly teach the following limitations:
further comprising: prior to determining the at least one potential group member, identifying the first user as a candidate for establishing the group at the remote server.

Brandt, in the same field of endeavor, teaches the following limitations:
further comprising: prior to determining the at least one potential group member, identifying the first user as a candidate for establishing the group at the remote server (Col. 23 Line 61-Col. 24 Line 2 a user device 110 may recommend to the user that the user form an authentication circle for an identified purpose. The user may accept a proposal or recommendation, and the user device 110 may communicate with the provider computing system 150 when it is time, for example, to set up a circle and invite one or more members).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the group identification capabilities of Nolan with the limitations taught by Brandt. One of ordinary skill in the art would have been motivated to make this modification for the benefit of identifying a certain goal, need, or desire of a user, and then connecting the user with other users who share certain goals or attributes with that user (Brandt – Col. 23 Lines 44-57).

Claim 3
Nolan does not explicitly teach the following limitations:
wherein identifying the first user as the candidate comprises identifying payment information for the first user that is stored at the remote server and that is shared with another user of the remote server.

Brandt, in the same field of endeavor, teaches the following limitations:
wherein identifying the first user as the candidate comprises identifying payment information for the first user that is stored at the remote server and that is shared with another user of the remote server (Col. 5 Line 45-Col. 6 Line 10 method of sharing expenses. Users sharing expenses may already be part of an authentication circle, or may form or join an authentication circle when sharing expenses... The method may moreover comprise detecting a transaction involving the first user device. The transaction may be for a first amount... The method may further comprise prompting the second member to pay a second amount... The second amount may be a portion of the first amount, such as an item being purchased as part of the detected transaction... The method may furthermore comprise initiating a fund transfer. The fund transfer may be for the second amount and may be from an account of the second member).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the group identification capabilities of Nolan with the limitations taught by Brandt. One of ordinary skill in the art would have been motivated to make this modification for the benefit of less effort and requiring fewer resources when making contributions towards shared financial goals, so as to minimize time, energy, and/or expense required by members to engage with each other (Brandt – Col. 13 Lines 56-62).

Claim 4
Nolan does not explicitly teach the following limitations:
wherein the determining of the at least one potential group member comprises determining the at least one potential group member responsive to a notification from the remote server to the user device that the first user is the candidate for establishing the group.

Brandt, in the same field of endeavor, teaches the following limitations:
wherein the determining of the at least one potential group member comprises determining the at least one potential group member responsive to a notification from the remote server to the user device that the first user is the candidate for establishing the group (Col. 23 Lines 24-27 a message may be received by the provider computing system 150 from a user device 110 requesting that the provider computing system 150 propose or recommend to the user that an authentication circle be formed; Col. 23 Line 64-Col. 24 Line 2 The user may accept a proposal or recommendation, and the user device 110 may communicate with the provider computing system 150 when it is time, for example, to set up a circle and invite one or more members).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the group identification capabilities of Nolan with the limitations taught by Brandt. One of ordinary skill in the art would have been motivated to make this modification for the benefit of allowing the user to accept recommended potential group members (Brandt – Col. 24 Lines 20-22).

Claim 5
Nolan further teaches the following limitations:
further comprising, at the user device, pre-filtering the plurality of contacts prior to providing at least the portion of the contact information to the machine learning model ([0030] the first set of candidate users may include users having similar attributes as the first user. The first set of candidate users may include a second user, a third user, and/or any number of users; [0031] system 10 may be configured to provide data (e.g., one or more datasets) representing one or more attributes of the users... as training datasets to one or more prediction models to predict a set of candidate users for messaging with the first user).

Claim 6
Nolan further teaches the following limitations:
wherein pre-filtering the plurality of contacts comprises pre-filtering the plurality of contacts based on a type of the group ([0030] the first set of candidate users may include users having similar attributes as the first user; [0032] the attributes of a user of the plurality of users may include personal relationship with the first user (e.g., family member, friend, colleague, social network relationship, etc.) … an attribute of a user may include similarity in health condition, symptoms, care plan, and/or similar therapeutic activities as the first user).

Claim 7
Nolan further teaches the following limitations:
wherein the type of the group comprises a family group, a coworker group, a friends group, or a medical information sharing group ([0032] the attributes of a user of the plurality of users may include personal relationship with the first user (e.g., family member, friend, colleague, social network relationship, etc.) … an attribute of a user may include similarity in health condition, symptoms, care plan, and/or similar therapeutic activities as the first user).

Claim 11
Nolan further teaches the following limitations:
confirming, with the user device based on explicit user trust data stored at the user device, that the at least one potential group member provided by the machine learning model is a trusted potential group member ([0032] the attributes of a user of the plurality of users may include personal relationship with the first user (e.g., family member, friend, colleague, social network relationship, etc.); [0232] Third parties (i.e. second users) can sign up through web portal to receive updates for patient. Third parties may be invited based on the social media association with the first user, based on their e-mail record, based on their mobile phone call records, based on influence factors).

However, Nolan does not explicitly teach that the confirming step occurs…
prior to providing the option for the first user to establish the group including the first user and the at least one potential group member

Brandt, in the same field of endeavor, teaches that the confirming step occurs…
prior to providing the option for the first user to establish the group including the first user and the at least one potential group member (Col. 23 Lines 24-53 a message may be received by the provider computing system 150 from a user device 110 requesting that the provider computing system 150 propose or recommend to the user that an authentication circle be formed. Such a request may be based on, for example, observations or predictions by one or more user devices 110, and/or based on data from one or more user devices 110. Observations and predictions may be made via, for example: circle manager 136 and/or circle manager 158, which may access other circles in which the user or someone related to the user is a member, and the goals in such circles... Observations on which the request to provider computing system 150 may be based include, for example... discussions with friends and family (verbally or via electronic messaging such as texts and e-mails)).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the group identification capabilities of Nolan with the limitations taught by Brandt. One of ordinary skill in the art would have been motivated to make this modification for the benefit of minimizing exposure to security risk, such as loss of privacy, and security and data breaches (Brandt – Col. 2 Lines 19-21).

Claim 12
Nolan further teaches the following limitations:
wherein providing at least the portion of the contact information to the machine learning model at the user device comprises: extracting interaction information, for at least some of the contacts in the plurality of contacts, from data stored at the user device ([0032] system 10 may be configured to obtain training user datasets representing a plurality of users, each user dataset of the training user datasets comprising data representing one or more attributes of a user of the plurality of users… attribute may be frequency of contact between a user of the plurality of users and the first user… the attributes of a user of the plurality of users may include, frequency of contact, and/or previous or current discussions with the first user); and

providing an identifier of each contact in the at least some of the contacts, and the extracted interaction information for each contact in the at least some of the contacts to the machine learning model ([0031] system 10 may be configured to provide data (e.g., one or more datasets) representing one or more attributes of the users... as training datasets to one or more prediction models; [0032] the attributes of a user of the plurality of users may include personal relationship with the first user (e.g., family member, friend, colleague, social network relationship, etc.). Another attribute may be location proximity (e.g., measured in terms of the distance) between a user of the plurality of users and the first user).

Claim 13
Nolan does not explicitly teach the following limitations:
wherein providing the option for the first user to include the at least one potential group member in the group comprises an option to establish the group including the first user and the at least one potential group member.

Brandt, in the same field of endeavor, teaches the following limitations:
wherein providing the option for the first user to include the at least one potential group member in the group comprises an option to establish the group including the first user and the at least one potential group member (Col. 23 Line 61-Col. 24 Line 2 a user device 110 may recommend to the user that the user form an authentication circle for an identified purpose. The user may accept a proposal or recommendation, and the user device 110 may communicate with the provider computing system 150 when it is time, for example, to set up a circle and invite one or more members).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the group identification capabilities of Nolan with the limitations taught by Brandt. One of ordinary skill in the art would have been motivated to make this modification for the benefit of identifying a certain goal, need, or desire of a user, and connecting the user with other users who share certain goals or attributes with that user (Brandt – Col. 23 Lines 44-57).

Claim 14
Nolan does not explicitly teach the following limitations:
wherein providing the option for the first user to include the at least one potential group member in the group comprises an option to add the at least one potential group member to an existing group including the first user and at least one additional user.

Brandt, in the same field of endeavor, teaches the following limitations:
wherein providing the option for the first user to include the at least one potential group member in the group comprises an option to add the at least one potential group member to an existing group including the first user and at least one additional user (Col. 41 Lines 49-51 The initiation process for an authentication circle may involve an invitation to a potential member to join an already-formed authentication circle).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the group identification capabilities of Nolan with the limitations taught by Brandt. One of ordinary skill in the art would have been motivated to make this modification for the benefit of connecting the user with other users who share certain goals or attributes with that user (Brandt – Col. 23 Lines 44-57).

Claim 15
Nolan does not explicitly teach the following limitations:
further comprising: receiving a selection of the option with the user device;
transmitting, responsive to the selection, a request from the user device to the remote server to include the at least one potential group member in the group; and
receiving a confirmation from the remote server that the at least one potential group member has been included in the group.

Brandt, in the same field of endeavor, teaches the following limitations:
further comprising: receiving a selection of the option with the user device (Col. 23 Lines 61-66 a user device 110 may recommend to the user that the user form an authentication circle for an identified purpose. The user may accept a proposal or recommendation);

transmitting, responsive to the selection, a request from the user device to the remote server to include the at least one potential group member in the group (Col. 23 Line 64-Col. 24 Line 2 The user may accept a proposal or recommendation, and the user device 110 may communicate with the provider computing system 150 when it is time, for example, to set up a circle and invite one or more members); and

receiving a confirmation from the remote server that the at least one potential group member has been included in the group (Col. 26 Lines 25-51 once an authentication circle has been requested or set up by a user, at 305, the provider computing system 150 may generate and transmit invitation messages (“invites”) to one or more potential members... the invite may allow a potential member to easily accept (join)... The user may accept (or reject) an invitation... the provider computing system 150 receives the indication of acceptance/rejection).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the group identification capabilities of Nolan with the limitations taught by Brandt. One of ordinary skill in the art would have been motivated to make this modification for the benefit of identifying a certain goal, need, or desire of a user, and then connecting the user with other users who share certain goals or attributes with that user (Brandt – Col. 23 Lines 44-57).

Claim 16
Nolan teaches the following limitations:
A non-transitory machine-readable medium storing instructions that, when executed by one or more processors, cause the one or more processors to perform operations that include ([0302] One or more tangible, non-transitory, machine-readable media storing instructions that, when executed by one or more processors, effectuation operations):

Claim 16 is directed to a system that is associated with the method of Claim 1. Claim 16 is similar in scope to Claim 1, and therefore, the remainder of the claim is rejected under the same rationale.

Claim 17
Nolan further teaches the following limitations:
wherein the contact information comprises at least one of interaction information ([0032] the attributes of a user of the plurality of users may include, frequency of contact, and/or previous or current discussions with the first user), contact profile information ([0232] Third parties (i.e. second users) can sign up through web portal to receive updates for patient. Third parties may be invited based on their e-mail record, based on their mobile phone call records), and explicit user trust signals ([0032] the attributes of a user of the plurality of users may include personal relationship with the first user (e.g., family member, friend, colleague, social network relationship, etc.)).

Claim 18
Claim 18 is directed to a system that is associated with the method of Claim 12. Claim 18 is similar in scope to Claim 12, and is therefore rejected under the same rationale.

Claim 19
Claim 19 is directed to a system that is associated with the method of Claim 15. Claim 19 is similar in scope to Claim 15, and is therefore rejected under the same rationale.

Claim 20
Nolan teaches the following limitations:
An electronic device, comprising: memory; and one or more processors, wherein the one or more processors are configured to ([0302] A system comprising: one or more processors; and memory storing computer program instructions that, when executed by the one or more processors, cause the one or more processors to effectuate operations):

Claim 20 is directed to a system that is associated with the method of Claim 1. Claim 20 is similar in scope to Claim 1, and therefore, the remainder of the claim is rejected under the same rationale.

Claims 21 and 22
Claims 21 and 22 are directed to a system that is associated with the method of Claims 5 and 6, respectively. Claims 21 and 22 are similar in scope to Claims 5 and 6, and are therefore rejected under the same rationale.

Claims 8-10 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Nolan et al. (US-20200267110) in view of Brandt et al. (US-10909582), and further in view of Liu et al. (US-10812437).
Claim 8
Nolan further discloses the following limitations:
wherein pre-filtering the plurality of contacts comprises obtaining contacts from the plurality of contacts that have had at least one interaction with the first user ([0032] Another attribute may be frequency of contact between a user of the plurality of users and the first user… the attributes of a user of the plurality of users may include, frequency of contact, and/or previous or current discussions with the first user (e.g., through a social network, forum, etc.) Another attribute may include previous or current discussions of similar issues with users other than the first user. In some embodiments, the attributes of a user of the plurality of users may include responsiveness of the first user to previous messages from this user. Another attribute may include responsiveness of other users (other than the first user) to message from this user (indicating influence on other users))

However, Nolan, in combination with Brandt, does not explicitly teach that the limitation above occurs…
over a predetermined amount of time.

Liu, in the same field of endeavor, teaches that contacts have had interactions with a user…
over a predetermined amount of time (Col. 9 Lines 48-52 the features associated with active now information include the frequency with which the user of the messaging application 112 interacts with a given contact within a threshold time interval (e.g., within 1 day, within 7 days, within 30 days)).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the group identification capabilities of Nolan and Brandt with the limitations taught by Liu. One of ordinary skill in the art would have been motivated to make this modification for the benefit of promoting contacts that a user is more likely to engage with (Liu – Col. 1 Lines 35-38).

Claim 9
Nolan, in combination with Brandt, does not explicitly teach the following limitations:
wherein the training data includes user-contact interaction data for training contacts with zero interactions with the training user over the predetermined amount of time.

Liu, in the same field of endeavor, teaches the following limitations:
wherein the training data includes user-contact interaction data for training contacts with zero interactions with the training user over the predetermined amount of time (Col. 8 Line 65-Col. 9 Line 7 the contact score module 310 forms a training dataset describing observed usage of the messaging system 130. The training dataset includes positive examples in which users were observed to interact with contacts that were displayed in the activity unit... The training dataset may also include negative examples in which users were observed to not interact with contacts displayed in the activity unit).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the group identification capabilities of Nolan and Brandt with the limitations taught by Liu. One of ordinary skill in the art would have been motivated to make this modification for the benefit of promoting contacts that a user is more likely to engage with (Liu – Col. 1 Lines 35-38).

Claim 10
Nolan further discloses the following limitations:
wherein pre-filtering the plurality of contacts further comprises obtaining contacts from the plurality of contacts that include a family relationship label ([0032] the attributes of a user of the plurality of users may include personal relationship with the first user (e.g., family member).

Claim 23
Claim 23 is directed to a system that is associated with the method of Claim 8. Claim 23 is similar in scope to Claim 8, and is therefore rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon, considered pertinent to applicant’s disclosure or directed to the state of art, is listed on the enclosed PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARMA EL-CHANTI whose telephone number is (571)272-3404. The examiner can normally be reached M-F 10am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARMA A EL-CHANTI/Examiner, Art Unit 3627                                                                                                                                                                                                        
/ASFAND M SHEIKH/Primary Examiner, Art Unit 3627